 Case 1:15-cr-00569-PKC Document 24 Filed 10/02/18 Page 1 of 2 PageID #: 107




 Chrysler Building
 405 Lexington Ave. 64th Fl.
 New York, NY 10174




October 2, 2018

Hon. Pamela K. Chen
United States District Court
225 Cadman Plaza East Brooklyn, NY 11201

                               USA v. Bedoya 15 CR 569 (PKC)


Dear Judge Chen:

I write to respectfully request that the sentencing date for my client, defendant Luis Bedoya,
currently set for October 19, 2018 be adjourned six months to April 19, 2019. I have consulted
with the Government, which consents to this request.

                                                                       Respectfully submitted,
                                                                       /s/ M. Myers
                                                                       Matthew D. Myers
                                                                       Counsel for Luis Bedoya
Case 1:15-cr-00569-PKC Document 24 Filed 10/02/18 Page 2 of 2 PageID #: 108
